Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated December 4, 2020 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings dated October 29, 2020 overcome the objections to the specification and are acceptable. The claims have been amended to overcome the rejections under 35 USC 112(b) in the most recent Office Action. Correction of these matters is noted with appreciation. 

Applicant’s arguments (Applicant’s Remarks, page 8, the second to last paragraph) that Blaney 2015/0361801 does not have the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions as claimed, have been carefully considered, and are persuasive.

Applicant’s arguments (Applicant’s Remarks, page 9, the second paragraph) that Twelves 2017/0361418 does not teach or show “a central section about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions”, have been carefully considered, but are non-persuasive. Twelves (figures 12-14) discloses a central section CS1 or CS2 about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions. Note that the claimed 

Applicant’s arguments (Applicant’s Remarks, page 9, the second paragraph) that Howald 3,420,502 does not teach or show “wherein, when viewed in the cross-sectional plane, at least one of the first and second inner wall surfaces, normalized to the mean camber line of the airfoil as a reference, extends with a change in curvature into both of the upstream and downstream end regions in such a way that a clearance width of the cavity structure in the upstream and downstream end regions is increased at both upstream and downstream end regions with respect to extensions of the first and second inner wall surfaces meeting at the upstream and downstream end regions”, have been carefully considered, and are persuasive.

Applicant’s arguments (Applicant’s Remarks, page 9, the third to last paragraph) that Couture 2017/0350255 does not teach or show “a central section about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions” as claimed, have been carefully considered, but are non-persuasive. Couture (figures 1-3) discloses a central section CS1 or CS2 about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions. Note that the claimed limitation “a central section” is broad and may be a section near, but not necessarily at, the center 

 Applicant has further argued that Couture also does not teach or show the limitations of claim 27, referring to elements 272 and 282, for example. As best understood, this argument is non-persuasive. Elements 272 and 282 are merely reference numerals that designate side wall thicknesses, and do not preclude the side wall material between the respective first and second inner wall surfaces and a respective outer wall surface being free of discontinuities

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 2-3 refer to “the at least one upstream or downstream end region”. This conflicts with claim 16 and results in lack of clarity, because claim 16, lines 17-18 have been amended to recite “both of the upstream and downstream end regions”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-22, 24-27, and 29 (as far as claim 19 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twelves 2017/0361418 (figures 12-14).
Disclosed is an airfoil 627 for disposition and exposure to flow in a hot gas duct formed between 623 and 625 of a turbomachine (paragraph [0055]), the airfoil comprising: an unnumbered upper suction-side wall in figure 14, an unnumbered lower pressure-side wall in figure 14 with respect to exposure to the flow in the gas duct, the suction-side wall and pressure-side walls converging in an upstream end region toward a left hand leading edge and converging in a downstream end region toward a right hand trailing edge; and a cavity structure 631 enclosed between a first inner wall surface of the suction-side wall and a second inner wall surface of the pressure-side wall when viewed in a cross-sectional plane axially parallel to a longitudinal axis of the turbomachine, and having a central section (either CS1 or CS2) about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the 
The at least one first and second inner wall surfaces has a smooth shape at least in the region of the change in curvature when viewed in the cross-sectional plane (claim 17).
When viewed in the cross-sectional plane, the change in curvature is located between the at least one upstream or downstream end region and a midpoint of the airfoil located centrally between the leading edge and the trailing edge as measured along the mean camber line (claim 19).
As considered with respect to a duct height of the gas duct, the at least one first or second inner wall surface extends with the change in curvature over an entire duct height (claim 20). 
 As considered with respect to a duct height of the gas duct, defined between 0% radially inwardly and 100% radially outwardly, the at least one first or second inner wall surface extends with the change in curvature at least over a region between 0% and 20% (claim 21). 
As considered with respect to a duct height of the gas duct, defined between 0% radially inwardly and 100% radially outwardly, the at least one first inner wall surface extends with the change in curvature at least over a region between 80% and 100% (claim 22).

 The cavity structure forms a continuous cavity between the upstream and downstream end regions when viewed in the cross-sectional plane (claim 25). 
 The cavity structure forms a continuous cavity between the first and second inner wall surfaces when viewed in the cross-sectional plane (claim 26). 
 The suction-side and pressure-side walls are each in themselves uninterruptedly continuous in portions excluding 632 so that side wall material between the first and second inner wall surfaces and a respective outer wall surface is free of discontinuities (claim 27). 
A turbine module has the airfoil (claim 29).
Note the annotated figures below.


    PNG
    media_image1.png
    399
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    816
    media_image2.png
    Greyscale


Claims 16-17, 19, 24-27, and 29-33 (as far as claim 19 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture 2017/0350255 (figures 1-3).
Disclosed is an airfoil 200 for disposition and exposure to flow in a hot gas duct inside of turbine 28 of a turbomachine 20, the airfoil comprising: a suction-side wall 206; a pressure-side wall 208 respect to exposure to the flow in the gas duct, the suction-side wall and pressure-side walls converging in an upstream end region toward a leading edge 202 and converging in a downstream end region toward trailing edge 204; and a cavity structure 232 enclosed between a first inner wall surface of the suction-side wall and a second inner wall surface of the pressure-side wall when viewed in a cross-sectional plane axially parallel to a longitudinal axis of the turbomachine, and having a central section CS1 or CS2 about a mean camber line of the airfoil, the first and second inner walls surfaces converging about the mean camber line without a change in curvature in the central section toward the upstream and downstream end regions, 
The at least one first and second inner wall surfaces has a smooth shape at least in the region of the change in curvature when viewed in the cross-sectional plane (claim 17).
When viewed in the cross-sectional plane, the change in curvature is located between the at least one upstream or downstream end region and a midpoint of the airfoil located centrally between the leading edge and the trailing edge as measured along the mean camber line (claim 19).
 Both the first and second inner wall surfaces extend with a respective change in curvature into at least one of the upstream and downstream end regions (claim 24). 
 The cavity structure forms a continuous cavity between the upstream and downstream end regions when viewed in the cross-sectional plane (claim 25). 
 The cavity structure forms a continuous cavity between the first and second inner wall surfaces when viewed in the cross-sectional plane (claim 26). 
 The suction-side and pressure-side walls are each in themselves uninterruptedly continuous so that side wall material between the first and second inner wall surfaces and a respective outer wall surface is free of discontinuities (claim 27). 
A turbine module 28 has the airfoil (claim 29).

The turbomachine is a jet engine (claim 31).
The at least one of the first and second inner wall surfaces has exactly two changes in curvature (claim 32).
Each of the at least one of the first and second inner wall surfaces has exactly two changes in curvature (claim 33).
Note the annotated figures below.

    PNG
    media_image3.png
    444
    776
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    792
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over either (Twelves 2017/0361418 or Couture 2017/0350255).
Twelves or Couture disclose airfoils substantially as claimed as set forth above, but do not disclose that the suction-side or pressure-side wall forming the at least one first or second inner wall surface having the change in curvature has a wall thickness in the central section which is reduced by at least 5% and no more than 35% in the region of the change in curvature when viewed in the cross-sectional plane.

The recitation of the suction-side or pressure-side wall forming the at least one first or second inner wall surface having the change in curvature has a wall thickness in the central section which is reduced by at least 5% and no more than 35% in the region of the change in curvature when viewed in the cross-sectional plane, is a matter of conventional choice in design. Applicant has not disclosed that the specific wall thickness solves any stated problem or is for any particular purpose, other than for increasing the radius of curvature.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the airfoil of either Twelves or Couture such that the at least one first or second inner wall surface having the change in curvature has a wall thickness in the central section which is reduced by a specific value in the region of the change in curvature when viewed in the cross-sectional plane, such as by at least 5% and no more than .

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745